Order entered June 19, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00501-CV

               IN THE INTEREST OF A.H.J., A.H. AND A.H., CHILDREN

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 87976CC

                                           ORDER
       We GRANT the Texas Department of Family and Protective Services’ June 18, 2015

motion for extension of time to file appellee’s brief and ORDER the brief be filed no later than

July 7, 2015. Because this is an accelerated appeal in a parental termination case, no further

extensions will be granted absent exigent circumstances.


                                                     /s/   ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE